AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Latorey J. Greene, Sr.,
                         Plaintiff
                             v.                                             Civil Action No.        3:19-cv-03312-MGL


Ken Young, Jr. Attorney in his individual and official              )
   capacity; Patrick Wright; Casey Dale Cornwell                    )
   Disbarred was an attorney in his individual and                  )
  official capacity; Jack Howle; Daniel Gourley, W.                 )
  Harry Conner, Jr. Sumter County Solicitors in his                 )
individual and official capacity, Susan Mayes Sumter
    County Solicitors in her individual and official
 capacity; Charles Brooks, III, Kelly Jackson Sumter
    County Solicitors in her individual and official
                        capacity,
                       Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Latorey J. Greene, Sr., shall take nothing of the defendants, Ken Young, Jr. Attorney in his individual
and official capacity, Patrick Wright, Casey Dale Cornwell Disbarred was an attorney in his individual and official
capacity, Jack Howle, Daniel Gourley, W. Harry Conner, Jr. Sumter County Solicitors in his individual and official
capacity, Susan Mayes Sumter County Solicitors in her individual and official capacity, Charles Brooks, III, Kelly
Jackson Sumter County Solicitors in her individual and official capacity and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Mary Geiger Lewis, United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: January 22, 2020                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
